STALEY, Chief Judge
(concurring).
I concur in the affirmance of the district court’s denial of the writ. I also agree with the majority opinion insofar as it affirms the finding of the district court that the administrative procedure used by the Army did not deny the appellant procedural due process. However, I agree with the district court’s conclusion that federal courts should refuse to accept subject matter jurisdiction to pass on the factual adequacy of the Army’s decision. 263 F.Supp. at 692-693. As stated in the opinion below, the exercise of such jurisdiction has properly been held to be unduly disruptive of the operation of the armed forces, and contrary to the doctrine of the separation of powers. Orloff v. Willoughby, 345 U.S. 83, 93-94, 73 S.Ct. 534, 97 L.Ed. 842 (1953); Harmon v. Brucker, 243 F.2d 613, 619 (C.A.D.C., 1957) rev’d on other grounds, 355 U.S. 579, 78 S.Ct. 433, 2 L.Ed.2d 503 (1958).